206 Ga. 529 (1950)
57 S.E.2d 564
STEBBINS
v.
STEBBINS.
16982.
Supreme Court of Georgia.
February 15, 1950.
John C. Griffin, for plaintiff.
R. C. Whitman and Lula G. Whitman, for defendant.
ATKINSON, Presiding Justice.
(After stating the foregoing facts.) This case was assigned to the writer to prepare the opinion for the court. All of the members of this court except the writer have construed the new divorce law (Ga. L. 1946, p. 90; Code, Ann. Supp., § 30-101) to mean that, where a divorce is granted, the only mode of attacking that verdict is by a written petition to modify or set aside the verdict within thirty days, otherwise the verdict and judgment become of full force and effect; and that a motion for new trial is not an available remedy to attack that verdict. Dugas v. Dugas, 201 Ga. 190 (39 S.E. 2d, 658); Gilbert v. Gilbert, 202 Ga. 752 (44 S.E. 2d, 485); Williams v. Williams, 203 Ga. 231 (46 S.E. 2d, 65); Allison v. Allison, 204 Ga. 202 (48 S.E. 2d, 723); Gault v. Gault, 204 Ga. 205 (48 S.E. 2d, 819); Huguley v. Huguley, 204 Ga. 692 (51 S.E. 2d, 445); Allison v. Allison, 205 Ga. 233 (53 S.E. 2d, 114); Winn v. Winn, 205 Ga. 314 (53 S.E. 2d 477).
Though the writer has dissented in each of the foregoing cases for reasons set forth in his dissenting opinions in Dugas v. Dugas and Winn v. Winn, supra, the other members of this court being committed to the above-stated ruling, it was not error for the trial judge to dismiss the motion for new trial.
Judgment affirmed. All the Justices concur, except Atkinson, P. J., who dissents.